Citation Nr: 1637764	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar spine muscle strain.


REPRESENTATION

Veteran represented by:	Atiya Monroe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain outstanding medical evidence and to afford the Veteran a new VA examination for his worsening back condition.

Any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Additionally, in the June 2013 substantive appeal, the Veteran's representative noted that the record was missing medical evidence from Walter Reed Army Hospital.  On remand, efforts should be made to obtain these records.

Lastly, the most recent VA examination of record is dated June 2011.  The Veteran has since alleged that his back condition has worsened and that the initial examination was insufficient to properly evaluate his lower extremity radiculopathies.  June 2013 VA Form 9.  Accordingly, on remand, the Veteran should be afforded new examinations to determine the current nature and severity of these disabilities.  38 C.F.R. § 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Take appropriate steps to determine whether any additional service treatment records exist pertaining to the Veteran's treatment at Walter Reed Army Medical Center.  If records do exist, they should be obtained and associated with the claims file.  If they do not exist, it should be documented in the claims file and the Veteran should be notified.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his back condition.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale must be provided for all opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his lower extremity neuropathy.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale must be provided for all opinions expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




